The opinion of the Court was delivered by
Weston J.
It appears that the arbitrators met the parties in season to have made their award by the day limited; and that they adjourned from time to time, beyond that day, at the request and for the accommodation of the defendant. It may be well said therefore, that he prevented the making of the award by the time appointed, by affected delay or otherwise, in which case it was expressly provided in the condition of the bond, that the arbitrators might take such further time, as they might think reasonable. It is insisted that this further time was for the purpose of making up the award, and not of hearing the parties. But we are satisfied that upon a just construction, the enlarged time extended to all the purposes, for which the arbitrators were appointed. There can be no good reason for giving the proviso a more restricted meaning. In the cases cited upon this point, by the counsel for the defendant, the arbitration bonds contained no such condition.
The arbitrators say that they have taken upon themselves the burthen of the award and that they have fully examined and duly considered the proofs and allegations of both the parties. We cannot intend that any thing was omitted, falling within the terms of the submission. The avowed object of the arbitration was, to put an end to the differences and disputes between the parties. *66This is recited in the award, in which a balance is adjudged to the plaintiff. The benefit resulting to the defendant is, that upon payment of the sum awarded, he is discharged and protected from all further claims on the part of the plaintiff against him, in regard to the matters submitted. This is clearly to be implied and understood from the award.
In a case between these parties, 5 Greenl. 192, the defendant relied and insisted upon this same award, the validity of which he would now impeach. But in our opinion it follows the condition of the bond, and is binding and operative upon him, except in regard to the costs, which were not allowed at the trial.

Judgment on the verdict.